02-09-436-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-09-00436-CR 
 
 



Nathan Lee Brooks


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
------------
 
FROM THE
355th District Court OF Hood COUNTY
------------
MEMORANDUM
OPINION[1]
----------
          Appellant Nathan Lee Brooks pleaded
guilty to arson of a building and elected to have a jury assess his punishment.
 The jury assessed his punishment at
sixteen years’ confinement, and the trial court sentenced him accordingly.
Brooks’s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion. 
Counsel’s brief and motion meet the requirements of Anders v. California[2]
by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds for relief.  We
gave Brooks an opportunity to file a pro se brief, and he has filed a letter
that we construe as his pro se brief. 
The State declined to file a reply.
As
the reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is
frivolous.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex.
App.—Fort Worth 1995, no pet.).  Only
then may we grant counsel’s motion to withdraw. 
See Penson
v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).  Because Brooks entered an open plea of
guilty, our independent review for potential error is limited to potential
jurisdictional defects, the voluntariness of Brooks’s
plea, error that is not independent of and supports the judgment of guilt, and
error occurring after entry of the guilty plea. 
See Monreal
v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003); Young v. State, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000).
We
have carefully reviewed the record, counsel’s brief, and Brooks’s
pro se brief.  We agree with counsel that
this appeal is wholly frivolous and without merit.  We find nothing in the record that might
arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005); accord
Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).  We therefore grant counsel’s motion to
withdraw and affirm the trial court’s judgment.
 
 
PER CURIAM
 
PANEL:  WALKER, MCCOY, and
MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 10, 2010




[1]See Tex. R. App. P. 47.4.


[2]386 U.S. 738, 87 S. Ct.
1396 (1967).